DETAILED ACTION
Requirement for Unity of Invention
 	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I (claims 20-30 and 39): drawn to a method for treating fish (process of using the product)*.
Group II (claims 31-38): drawn to one or more probiotic bacteria and compositions thereof (product).

*Claim 39 is drawn to the “use” of a probiotic bacterium. This claim is considered to be a “use claim”, which is a claim that recites a use without setting forth any steps involved in the process. Claims of this nature generally raise indefiniteness issues under 35 U.S.C. 112 and fail to comply under 35 U.S.C. 101 because they do not fall within one of the statutory categories. “Use” claims are thus not allowable in U.S. patent applications and Applicant is urged to amend this claim. See MPEP 2173.05(q). For the purpose of restriction, claim 39 is interpreted to be drawn towards a process of using probiotic bacteria, and is therefore grouped with Group I. 

Groups I and II are drawn to a product and process of using said product combination of categories. The product is the one or more probiotic bacteria of the species Psychrobacter piscimesodermis, Psychrobacter piscimesenchymalis, Psychrobacter piscisubcutanea, Pseudomonas salmosubcutaneae, Pseudomonas salmosubpectoralis and/or Pseudomonas salmointermuscularis, Aliivibrio njordis, Aliivibrio balderis and Aliivibrio nannie, as well as a composition comprising said one or more probiotic bacteria (defined in claim 31). This combination of categories is provided for in 37 C.F.R. 1.475(b) as combination 2 and thus the groups of inventions have unity a priori. It is noted that the composition recited in claim 31 recites “…Pseudomonas salmosubpectoralis and/or Pseudomonas…”. The recitation of “and/or” in the middle of the list causes the claim to be unclear. For the purpose of restriction, this claim is interpreted to be drawn to a composition comprising “one or more” of any of the bacterial species recited in the claim.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention a posteriori because even though the inventions of these groups require the technical feature of the composition recited in claim 31 (the product), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Godoy et al. (Annals of Microbiology, 2015, Vol. 65, pages 2343-2353).
Godoy et al. (hereinafter Godoy) teaches the isolation and culture of 74 strains of bacteria from Atlantic salmon (Salmo salar) including 7 strains of Psychrobacter, 31 strains of Pseudomonas (p. 2346, left col., par. 4), and the isolation and characterization of 14 OTUs of Aliivibrio sp. (p. 2348, left col., par. 1; p. 2349, figure 2). Applicant’s Psychrobacter piscimesodermis, Psychrobacter piscimesenchymalis, Psychrobacter piscisubcutanea, Pseudomonas salmosubcutaneae, Pseudomonas salmosubpectoralis and/or Pseudomonas salmointermuscularis, Aliivibrio njordis, Aliivibrio balderis and Aliivibrio nannie were similarly isolated from Atlantic salmon (see specification, p. 21, lines 29-31; p. 22, lines 9-11, lines 24-26; p. 23, lines 7-9, lines 18-20, lines 29-31; p. 24, lines 14-16, lines 30-32; and p. 25, lines 11-13). Applicants are free to define an organism under any taxonomic classification, including establishing new species within previously known genera. Despite having different taxonomic classifications, each of the microorganisms claimed by applicant share the property of being isolated from healthy or asymptomatic Atlantic salmon. Therefore, although applicant has described the claimed microorganisms as being of novel species, there exists a reasonable probability that the claimed novel species are identical to one of the isolates disclosed by Godoy. Accordingly, the burden of establishing novelty by objective evidence is shifted to applicant. Therefore, it is considered that the teachings of Godoy encompass or alternatively make obvious the linking feature of a composition comprising one or more of a probiotic bacterium of the species Psychrobacter piscimesodermis, Psychrobacter piscimesenchymalis, Psychrobacter piscisubcutanea, Pseudomonas salmosubcutaneae, Pseudomonas salmosubpectoralis and/or Pseudomonas salmointermuscularis, Aliivibrio njordis, Aliivibrio balderis and Aliivibrio nannie.

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species Election: The specific bacterial species or combination of bacterial species in the “one or more species of probiotic bacteria” (ex. from the list recited in claim 20 or claim 31).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species election is required because this invention is drawn to probiotic bacteria and methods of using said bacteria which are considered to be distinct in view of their unique taxonomic classifications. Applicant has described the recited species as novel species because they have unique 16S rDNA sequences (specification p. 21, lines 21-26; p. 24, lines 6-11). Therefore, these species are considered to possess distinct properties and characteristics which cause them to not be drawn to a single general inventive concept. 

Potential for Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651